In a negligence action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated July 19, 1983, which granted defendant Smithtown Toyota Corp.’s motion to vacate its default in timely answering the complaint.
Order affirmed, with costs.
Under the circumstances, there was no abuse of discretion in Special Term’s vacating of defendant Smithtown Toyota Corp.’s default based on its service of the answer eight days beyond the date stated in the single stipulation extending the time to answer. We particularly note that the default occurred less than two months after the accident (see, CPLR 2004). Titone, J. P., O’Connor, Lawrence and Eiber, JJ., concur.